DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Claims 1 & 4 are objected to because of the following informalities: 
for claims 1 & 4: in the last line of claim 1 and claim 4, line 2, “receiving” should be amended to --retrieving-- for consistency;
for claim 4: please amend the semi-colon in line 3 to a colon (--:--).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Madanat (US 2018/0020874) in view of Cheng et al. (US 2005/0077299), hereinafter referred to as “Cheng,” Steel Hex (2016, as previously attached), and Wang et al. (US 2014/0359999), hereinafter referred to as “Wang.”
For Claim 1, Madanat discloses a device for retrieving chickens (wherein the device of Madanat, as illustrated in Figures 4a, 4b, & 6 provides a space within the basket configured to recieve one or more chickens) comprising:
a chicken retrieval basket (the basket as illustrated in Figures 4a and 4b) forming a part of the device for retrieving chickens and configured to retrieve sick, lame or injured chickens (wherein the device of Madanat comprises a portion of the overall device, and contains an area 

    PNG
    media_image1.png
    831
    579
    media_image1.png
    Greyscale
a rigid metal frame (12) including a top circular ring (17), a bottom circular ring (the rim about 13, clearly illustrated in Figs. 4a & 4b) and a series of spaced apart vertical ties that extend between the top and bottom circular rings and which interconnect the top and bottom circular rings (as illustrated in Figures 4a, 4b, & 6, and as annotated herein as elements 1 & 2); 
wherein the top circular ring includes a diameter greater than the diameter of the bottom circular ring (“tapered” [0023 & 0046]); 
a wire mesh panel (13 & 14) comprising an array of metal wires woven together to form a plurality of openings throughout the wire mesh panel (openings are formed in the woven metal mesh, as described in [0004]);
the wire mesh panel having an outer edge (the outer profile of the basket 12); 
the wire mesh panel extending across a side of the bottom circular ring to form a wire mesh bottom of the chicken retrieval basket (13, it is noted that the device of Madanat appears to illustrate two separate wire mesh panels);
wherein the wire mesh panel extends upwardly from the wire mesh bottom where portions of the wire mesh panel extend between the top and bottom circular rings and form a 
wherein the outer edge of the wire mesh panel is secured to and suspended from the top circular ring (Figs 4a-4b & 6), thereby suspending the wire mesh panel to the rigid metal frame (the wire mesh panels are attached to the upper rim, as illustrated in Figures 4a-4b & 6);
wherein the rigid metal frame, the wire mesh bottom and the circular wire mesh side form an open top chicken retrieval basket (Figs. 4a-4b & 6); and 
an elongated handle (3, annotated above, and as described in [0023] at least) secured to the rigid metal frame and extending therefrom (Figs. 4a-4b & 6);
wherein the elongated handle is elongated in a radial direction with respect to the wire mesh side and extends radially and outwardly from the wire mesh side and from the device for receiving chickens (due to the comprising and nested including open-ended transitions, the handle of Madanat is illustrated as elongated and extends radially and upward, meeting the claim limitation).
Madanat is silent to the mesh comprising galvanized steel wires twisted together; wherein the wire mesh panel comprises only one continuous panel.
Cheng, like prior art above, teaches a mesh container (14b, Fig. 3), further comprising a tapered outer profile (as illustrated in Figures 1 & 3), and wherein the wire mesh panel comprises only one continuous panel (as illustrated in Figure 5A) wrapped around the outside of the frame (Figs. 10 & 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the attachment of the mesh panels 13 & 14 of Madanat by wrapping the one continuous mesh panel around the frame as taught by Cheng, in order to 
Steel Hex (2016) teaches chicken wire formed by twisted together wires as a well-known material.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the twisting technique as taught by Steel Hex to produce a wire mesh for the device of Madanat, in order to provide another well-known material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Wang, like prior art above, teaches a woven container (Fig. 1), further comprising galvanized steel wire [0004].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to substitute galvanized steel wire mesh as taught by Wang for the mesh material in Madanat, in order to save money on materials. Additionally, such a modification would have been further obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

For Claim 3, the above-modified reference teaches the chicken retrieval basket of claim 2 and the above-modified reference further teaches wherein the metal frame sits within the confines of the single piece of wire mesh panel (as modified above, each component claimed as a portion of the frame is housed within the basket of Madanat formed by the process of Cheng). 

Claim 4 is are rejected under 35 U.S.C.103 as being unpatentable over Madanat in view of Steel Hex.
For Claim 4, Madanat discloses a device for retrieving chickens (wherein the device of Madanat, as illustrated in Figures 4a, 4b, & 6 contains a space therein which is configured to retrieve one or more chickens) comprising:
a chicken retrieval basket forming a part of the device (the basket as illustrated in Figures 4a and 4b is a portion of the overall illustrated device) for receiving chickens and configured to retrieve sick, lame or injured chickens (wherein the device of Madanat contains an area for receiving a chicken) including:
a metal or plastic frame (12) including a top circular ring (17), a bottom circular ring (the rim about 13, Figs. 4a-4b & 6) and a plurality of spaced apart vertical ties extending between the top and bottom circular rings and which interconnect the top and bottom circular rings (annotated in the figure above as elements 1 & 2); 

a first wire mesh section (13) extending across the bottom circular ring and which forms a wire mesh bottom of the chicken retrieval basket [0046], the wire mesh bottom comprising a plurality of steel wires woven together which form a plurality of openings across the wire mesh bottom (openings are formed in the woven metal mesh, as described in [0004]);
a second wire mesh section (14) extending between the top and bottom circular rings and which form a wire mesh side wall of the chicken retrieval basket, the wire mesh side wall comprising a plurality of steel wires woven together which form a plurality of openings across the wire mesh side wall [0043]; 
wherein the top circular ring forms an opening that is configured to permit chickens to pass therethrough and into the chicken retrieval basket (wherein the device of Madanat is open and provides a space to receive a chicken); 
an elongated handle (3, annotated above, and as described in [0023] at least) secured to the metal or plastic frame and extending therefrom (Figs. 4a-4b & 6); and
wherein the elongated handle is elongated in a radial direction with respect to the wire mesh side wall and extends radially and outwardly from the wire mesh side wall (due to the comprising and nested including open-ended transitions, the handle of Madanat is illustrated as elongated and extends radially and upward from 14, meeting the claim limitation).
Madanat is silent to the wire mesh panel being formed by twisted together steel wires.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the twisting technique as taught by Steel Hex to produce a wire mesh for the device Madanat in order to provide another well-known material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 5-6 are rejected under 35 U.S.C.103 as being unpatentable over Madanat in view of Steel Hex as applied to claim 4 above and in further view of Cheng.
For Claim 5, the above-modified reference teaches the chicken retrieval basket of claim 4, and Madanat further discloses the wire mesh panel having an outer edge secured to the top circular ring such that the wire mesh panel is suspended from the top circular ring (the wire mesh panels are attached to the upper rim, as illustrated in Figures 4a-4b & 6);
Madanat is silent to wherein the wire mesh bottom and the wire mesh side wall form a single wire mesh panel which extends around the chicken retrieval basket exteriorly of the bottom circular ring and the vertical ties. 
Cheng, like prior art above, teaches a mesh container (14b, Fig. 3), further comprising a tapered outer profile (as illustrated in Figures 1 & 3), and wherein the wire mesh panel comprises only one continuous panel (as illustrated in Figure 5A) wrapped around the outside of the frame (Figs. 10 & 11).

For Claim 6, the above-modified reference teaches the chicken retrieval basket of claim 5, and Madanat further teaches wherein the wire mesh side wall tapers downwardly and inwardly from the top circular ring (“tapered” [0023 & 0046]);

Response to Arguments
Applicant's arguments filed 16 March 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant improperly narrows the field of endeavor to “a chicken retriever or even an animal receiver” - when the field of endeavor appears to include general baskets for carrying any object. Madanat clearly discloses a basket on a handle which is normally used to carry and hold an object, such as a chicken, [0014]. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, prior arts to Cheng and Wang are directed to mesh containers, of which, Madanat clearly illustrates. Thus, one of ordinary skill in the art would be led to combine the methods of assembling such mesh containers to produce the device clearly shown by Madanat. Steel Hex is relied upon for the disclosure of a known mesh material.
In response to applicant's argument that Madanat is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, again, Applicant improperly narrows the field of endeavor. Madanat clearly discloses a basket on a handle which is normally used to carry and hold an object, such as a chicken, [0014]. Further, Applicant notes that “Effectively, milking pail may be used to scoop up a chicken, even though the intended use is for the pail for catch milk. This application only contains apparatus claims, and not claims directed to a method of culling sick/injured chickens. Thus, the above-modified reference comprises a space which is discussed as receiving chickens in the same manner as intended by Applicant. 
In the same vein, any components found desirable in the manufacture or materials of the basket arts (which does include the entire universe of baskets and mesh containers), could be employed for the motivation of those desired qualities. For example, one might use an aluminum material in a basket, because it is lightweight and inexpensive.
RE Applicant argument directed to the “configured to” limitation, the Examiner respectfully disagrees. In the arguments nor the disclosure, Applicant does not point to a specific structural limitation implied by the “configured to” limitation. Thus, the limitation must be given its broadest reasonable interpretation. As such, the device, as relied upon above comprises a basket-like space configured to hold an animal, in the same manner described in the instant disclosure. Further, the basket of the above-modified reference has a floor, walls, a handle, in the same manner as the floor, wall, and handle of the instant invention. Note that the disclosure of Madanat contemplates holding chicken therein [0014].
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 
RE Applicant argument that the device as rejected above is not “configured to” pick up a chicken, the Examiner respectfully disagrees. The structural limitations implied must be claimed or clearly stated in the specification. For clarification, the above device is configured to pick up a chicken, if a user so desires. In sum, the device of the prior art has space within it such that the above-modified basket comprises a space to pick up, hold, and carry a chicken therein, as discussed in [0014, Madanat]. Again, this is down to the intended use of the device since a method has not been claimed. 
Applicant notes that they have defined “configured to” to mean “designed to” per the arguments of record. However, this is misconstruing the MPEP which states that, “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess.” per MPEP § 2111 discussion of Broadest Reasonable Interpretation. Arguments of counsel do not replace the specification. As such, the specification does not clearly redefine “configured to” as “designed to” - nor would that affect the above discussion or rejection of record, since the above-
In conclusion, the device of the above-modified basket comprises an interior space to hold a chicken. The claimed invention neither requires the presence of a chicken inside the basket, nor positively recites method steps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                          

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643